internal_revenue_service department of the treasury sev yoy o04 h oo d y9y2 vpys y-oy vo theed pasty lonkey washington dc contact person telephone number in reference to ples eo jan employer_identification_number key district legend x dear taxpayer this ruling revokes and supersedes our prior ruling that was the ruling was issued to you as plr on january issued in response to your letter dated june the establishment of a program to provide employer-related disaster relief and emergency hardship grants and loans to employees of x and its subsidiaries regarding the date request indicated that you are exempt under sec_501 described in sec_501 foundation under sec_509 of the internal_revenue_code as an organization and classified as a private you are a_trust xx is a for profit enterprise your xx x as such a subsidiary of they provide your support trustee is sponsors and committee that constitutes your directors and principal officers is selected by the chairman of the board_of directors of x and they represent officers of kx and its subsidiaries directors select your committee members are disqualified persons within the meaning of sec_4946 of the code with respect to you and its subsidiaries are your an advisory xx and its subsidiaries your you established and administer an employee assistance program to provide relief to current and future full-time and part-time employees and retirees of their eligible dependents employees to you within the méaning of sec_4946 of the code are not eligible retirement age and are participating in x's and its subsidiaries’ individuals who are disqualified persons with respect retirees are defined as those who have reached you also provide relief to your kx and its subsidiaries and sae post-retirement medical and or life_insurance plans eligible class of recipients encompasses big_number persons the your program has two components disaster assistance and employee hardship grants you state that employees who have been the victims of declared federal state or local disasters such as fires floods hurricanes tornados acts of war eligible for disaster assistance include both cash grant advances as well as in-kind goods such as food clothing generators outdoor grills and similar supplies and similar events shall be disaster assistance may you state that disaster assistance is administered by local some or coordinators are authorized to they are acting as your agents and not as employees coordinators appointed by your officers and directors all of the coordinators are employees of x and its subsidiaries however coordinators are advised that when administering the disaster aid of x and its subsidiaries disburse disaster assistance funds to an employee based on the coordinator’s reasonable belief that the employee has an immediate need for such assistance arising from the disaster funds may be used by the employee to provide food clothing temporary housing repairs medical_care funeral services and other critical needs arising from a disaster urgent action often required in disaster situations coordinators are required to collect only a minimum amount of information from the applicants address telephone number social_security_number a brief description of the loss suffered the type and amount of assistance needed and the amount of assistance actually granted coordinators will also verify that the individual is of x and or its subsidiaries information requested will include name because of the an employee you state that in the event that funds are limited coordinators will use their best efforts to ensure that the most critical needs are met first incapacitated the coordinator may provide relief to member or other representative on behalf of the employee or may pay third-party providers as discretion of the coordinator in the event that an employee is is reasonably required in the a family you state that recipients of funds are required to maintain receipts or other records that are reasonable under the circumstances to document their use of funds required to provide a summary of those expenditures and the supporting documentation to you within a reasonable period following the date of disbursement return any unused funds or funds that have been used for purposes other than those for which they ware granted recipients are required to recipients are you state that recipients are required to repay funds within twelve months from the date of disbursement except for any part that is waived by you pursuant to an employee hardship grant you state that your employee hardship grants program provides assistance to employees experiencing severe financial need on account of uninsured losses caused by a declared federal state or local disaster or those other than disaster victims with insufficient income to maintain a minimum standard of living for reasons beyond their control form of grants or in the form of low or no interest loans assistance is provided in the you state that your officers or directors appoint a grant the grc is comprised of persons who to review and approve applications for review committee grc employee hardship grants are employed by x or its subsidiaries in specific job categories no member of the grc is a member of the employee relief steering committee ersc erdcs blind basis so that the grc will be unable to identify the applicant records are maintained as required by revenue_ruling applications are submitted to the grc by the erdcs on a or the employee relief distribution committees 1956_2_cb_306 you state that in approving grants the grc must make a finding of financial hardship based upon a determination that the potential recipient’s available cash assets that can be disposed of without causing further personal hardship and anticipated cash_flow income insurance proceeds etc reasonably be expected to be insufficient to provide for timely retirement of existing obligations and the continuing basic living requirements food housing clothing medical_care etc in making its determination the grc will consider evidence of the applicant’s financial condition such as income expenses other financial obligations current_assets expected insurance proceeds and the availability of other sources of funding financial or other counselling as the grc may require the beneficiary to obtain credit a condition of the grant from all sources can you state that the ersc acts as the oversight committee responsible for recommending policy and ensuring the program operates as intended subsidiaries are represented on the ersc involved with the distribution of relief to employees or the review of grant applications but is available to provide guidance to members of various positions areas of x and its the grc and the erdcs the ersc is not you state that the erdcs are an expansion of the local coordinators described above which x has a presence for providing grant applications to applicants reviewing the an erdc for each state in the members of the erdcs are responsible there i sec_190 oom ow to the erdc within six the applications are reviewed and a when an applicant turns in his her grant advance members of the erdc assemble the information on the applications and disbursing the advances to applicants if they qualify application he she is provided with a grant application and instructed to complete it and return it months grant application in a format that allows the grc to do a review on a blind basis determination is made to either provide a grant or deny it applicant is notified in either situation grant is approved it may be for an amount that is less than equal to or greater than the grant advance amount if any but will not exceed dollar_figure in the event that a grant has been denied and the applicant has been previously issued a grant advance the applicant will be instructed to return the advance to the foundation if the applicant is not financially able to return the advance in its entirety a repayment plan will be established that will allow the applicant to pay back the advance over a period of time most likely not to exceed twelve months or its subsidiaries in specific job categories each erdc has as members persons who are employed by x in the event that a the you state that your directors select members of these committees based on their experience with disaster and hardship issues leadership ability knowledge of the structure and operation of x and its subsidiaries knowledge of your structure and operation area of expertise with regard to x and its subsidiaries and commitment to the idea for which the program is being established committees that will result in equitable representation of all eligible participants members of the grc its subsidiaries within the meaning of sec_416 code ersc and erdcs will be key employees of x and your directors select members for these no more than fifty percent of the of the you state that committee members will be advised that in reviewing grant documents they are acting as your agents and not as employees of x and its subsidiaries you maintain all records of grant applications and committee actions grants loans and information contained in grant applications shall not be used by x and its subsidiaries in any employment decision concerning an employee you state that neither continued employment with x and or a criterion for eligibility for a grant its subsidiaries nor any length of service or position with them will be grants are not terminated if subsidiaries the employ of during any 12-month_period will not disproportionately favor key an employee leaves the employ of loans are not accelerated if x and or its subsidiaries an employee leaves grants loans made x and or its lee le ay employees of x and or its subsidiaries as defined in sec_416 of the code you state that the maximum grant loan amount per eligible the grant loan shall not participant annually will be dollar_figure exceed the amount necessary to meet the financial hardship grant recipients will receive a letter from you indicating that you applicants who do not meet the criteria will be and not x and or its subsidiaries are making the grant so notified all you state that you and x and its subsidiaries use reasonable efforts to ensure that all employees are aware of your program x's and its subsidiaries’ employee handbook includes a brief notice concerning your program and the name address and telephone number of your contact person communicated in periodic internal publications of x and its subsidiaries and in a wallet card provided to each employee and retiree number and details about the program employees the program is clearly identified as your program and not that of x and its subsidiaries the wallet card will contain a hotline telephone employees are advised that your program is also in all communications with disaster assistance and employee hardship grants are provided you mail a letter to eligible participants solely at your discretion through a selection process carried out by the committee annually containing information about the program such as criteria for the awards the application selection and awards process and the structure and purpose of the committees letter also includes instructions on how to make contributions to the program at both the time the letter is received and at the time of a disaster the you state that you solicit contributions annually and when state and federally classified disasters occur you accept contributions from x and its subsidiaries their directors shareholders customers and vendors contributions earmarked for specific individuals to relief supplies you accept as donations those items for which there exists a need this would include not only food water and clothing but items to be used and returned such as chain saws generators outdoor grills etc you do not accept with respect based on the information you furnished we ruled in our date letter that the establishment and administration of the program furthers charitable purposes within the meaning of sec_501 c and sec_170 b of the code since your program is operated in consistent with sec_501 a manner which is and c b of the e l a e e m s code and any indirect benefit received by x and its subsidiaries as disqualified persons is incidental grants and disaster assistance distributed by you pursuant to the program will not result in acts of self-dealing within the meaning of sec_4941 since grants loans will not be awarded to disqualified persons as defined in sec_4946 of the code grants loans are paid to accomplish sec_170 b purposes such grants loans will be qualifying distributions within the meaning of sec_4942 g a i and such since your program will result in qualifying distributions made for a sec_170 b purpose any payment made in furtherance thereof is not a taxable_expenditure under sec_4945 of the code charitable purposes and sec_501 of the code and c b sec_501 of the code provides in part for the exemption from federal_income_tax of organizations that are organized and operated exclusively for among others charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_170 b of the code provides that for purposes the term charitable_contribution means a of sec_170 contribution or gift to or for_the_use_of or community chest exclusively for among others charitable purposes c benefit of any private_shareholder_or_individual fund a corporation trust or foundation organized and operated adds no part of the net_earnings of which inures to the subparagraph sec_1_501_a_-1 of the income_tax regulations defines private_shareholder_or_individual within sec_501 as persons having a personal and private interest in the activities of the organization sec_1 c -1 a of the regulations defines the term exempt_purpose or purposes as any purpose or purposes specified in sec_501 as defined and elaborated in paragraph d of this section sec_1 c -1 d of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or thus it gcc fee le his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1 c -1 d of the regulations provides in that the term charitable is used in section relevant part c generally accepted legal sense things relief of the poor and distressed or of the underprivileged of the code thus and in sec_170 b such term includes among other in its sec_1_170a-4a ii d of the regulations defines needy as being a person who lacks the necessities of life involving physical mental or emotional well-being as of poverty or temporary distress a result sec_1 c -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if activities which accomplish one or more of such exempt purposes specified in sec_501 so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose an organization will not be it engages primarily in in better business bureau of washington d c united_states u s presence of nature will preclude exemption regardless of the number or importance of statutorily exempt purposes a single non-exempt purpose if substantial in v the court held that the inc revrul_75_199 1975_1_cb_160 provides that an organization that restricts its membership to individuals of good moral character and health belonging to a particular ethnic group residing in a stated geographical area and provides sick benefits to members and death_benefits to their beneficiaries is not exempt under sec_501 and by extension is not exempt under sec_501 the organization's income is derived principally from membership dues and is used for the payment of benefits and operating_expenses the revenue_ruling further states that the membership_organization described is essentially a mutual self-interest type of organization income is used to provide direct economic benefits to members and any benefit to the larger community is minor and incidental of the code its revrul_81_58 1981_1_cb_331 amplifies revrul_75_199 supra association composed of officers of particular community educational_purposes and to provide a lump sum payment to each member upon retirement or a lump sum payment to beneficiaries upon the member’s death the association was created for revrul_81_58 describes an a police department ina the membership benefits program a 19sec lv ae the its income is used to provide direct constitutes the association’s primary activity organization's primary sources of income are from contributions by the general_public and through fund raising events members are also required to pay a nominal one-time membership fee upon joining the organization economic benefits to members benefitted by the organization consists of police officers engaged in the performance of essential and hazardous public services and there is organization to the larger community the fact remains that the primary benefits from the organization are limited to its members therefore the organization is not operated exclusively for the promotion of social welfare within the meaning of sec_501 meaning of sec_501 nor by extension for exempt purposes within the an incidental benefit provided by the although the class of employees a disaster relief or emergency hardship organization may be formed for the benefit of distressed individuals but may also overly serve the private interests of or even contributors thereby failing to achieve an exempt_purpose despite otherwise good intentions parker rehabilitation foundation inc for example in wendy v commissioner t c memo its founders principals the organization was created by the parker family to aid an open-ended class of victims of coma organization stated that it anticipated spending percent of its income for the benefit of wendy parker significant contributions were made to the organization by the parker family and the parker family controlled the organization wendy's a substantial recipient of funds substantially selection as benefitted the parker family by assisting with the economic burden of caring for her c - the general_public as required under sec_1 d the benefit did not flow primarily to of the regulations however the x and its subsidiaries are your sponsors and financial you are controlled by x supporters administer an emergency assistance fund to provide relief through grants loans and in-kind goods to all of x’s and its subsidiaries’ eligible employees retirees and those employees’ and retirees’ dependents who experience severe financial hardship for reasons beyond their control which are not covered by insurance or other resources you have established and by providing an employee assistance program to provide relief to x's and its subsidiaries’ and your employees who have suffered losses due to natural disasters or financial hardship as described above program provides relief to persons who are distressed or otherwise proper objects of charity and its subsidiaries with a significant benefit the program is accomplishing two purposes however it also affords x and its the xx employees realize a real potential employees will consider the advantages of subsidiaries benefit because the program provides employees with funds and goods not otherwise available except by reason of their employment by x and its subsidiaries and significant benefit because they have recourse to funds in times of financial hardship when other avenues have been exhausted such a program while employees will find it financial security and an incentive to continue employment this respect the provision of financial assistance to employees in times of financial hardship whether from natural disasters or financial emergencies is benefit programs such as sick life death and accident benefits even though an employee would have no legal right to funds from a disaster or emergency hardship relief fund employees would be eligible for disaster and hardship benefits provided they are employed by a particular employer upon the occurrence of disaster or financial emergency and they are in need of such assistance to provide protection from events that cannot be readily guarded against job essentially the employee assistance funds operate a program similar to other employee a particular employer that has an a significant benefit of the moreover employees of in this respect it an enhancement to in is a employer established controlled and funded disaster relief benefit program would have an important advantage over other similarly situated victims of the disaster in having access to assured assistance the presence of the equivalent of a benefits package even if not availed of would constitute a significant benefit derived from an employment relationship fund dedicated to employees’ welfare is benefit in the same way that a life severance or legal assistance benefit provides protection and security whether or not used thus a significant employment a while these programs do benefit persons who may be needy or distressed they also serve the private interests of x and its subsidiaries who utilize such benefit programs to recruit and retain a more stable and productive workforce your employee assistance program accomplishes activities that are not exclusively in furtherance of one or more exempt purposes because they further the private purposes of subsidiaries more than unsubstantially and funding x and its subsidiaries are able to direct your assistance programs to serve their private purposes by limiting disaster and hardship assistance solely to their employees public benefit is significantly outweighed by the private benefit realized by rewarding persons based on their employment with x and its subsidiaries in terms of recruitment retention ensuring a stable workforce and engendering goodwill and loyalty through their control in this respect x and its any while there is some public benefit in ensuring that individuals are provided for in times of disaster or financial leaeo - no assurance that selection of beneficiaries a particular employer serves the best the public interest may very well be crisis there is solely among employees of interests of the public better served by providing resources to persons who may be much more dire conditions than persons who happen to be employed by a particular employer related eligibility criteria the general welfare of the public is placed at afforded employees of the particular employer a program does not further an exempt_purpose within the meaning of the code better of the regulations under sec_501 business bureau supra and sec_170 b a disadvantage compared with the significant benefit therefore such also by imposing an employment in the benefit conferred on x and its subsidiaries by the disaster relief and emergency hardship program also gives rise to inurement contrary to the requirements under sec_501 and c b for exemption and charitable_contributions only if to other factors organization inures to the benefit of any private_shareholder_or_individual of the code which provide for the qualification no part of the net_earnings of in addition the accordingly we rule that the establishment and administration of the disaster relief and emergency hardship program as described does not further charitable purposes within the meaning of sec_501 of the code and sec_170 c b self-dealing - sec_4941 of the code sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person as defined in sec_4946 and a private_foundation sec_4941 e of the code provides that the term self-dealing means any direct or indirect transfer to by or for the benefit of assets of or use a disqualified_person of the income or a private_foundation sec_4946 of the code defines the term disqualified_person to include a substantial_contributor to the foundation a foundation_manager and a corporation of which persons described in subparagraphs a or of the total combined voting power own more than percent c b d sec_53_4941_d_-2 f of the foundation and similar excise_taxes regulations provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of itself make such use an act of self-dealing its income or assets will not thus the public by in itself result in an act of a private_foundation to which such person is for example a grant by a private_foundation to a recognition a person may receive arising from the charitable activities of a substantial_contributor does not self-dealing since generally the benefit is incidental and tenuous sec_509 a self-dealing merely because such organization is located in the same area as the foundation or merely because one of the sec_509 also a manager of or a substantial_contributor to the foundation similarly a scholarship or a fellowship_grant to a person other than a disqualified_person which is paid_or_incurred by a private_foundation in accordance with a program which is consistent with -- organization’s officers directors or trustees is a substantial_contributor to organization will not be a corporation which is an act of or or the requirements of the foundation’s exempt status under i sec_501 ii sec_170 for contributions made to the foundation and the requirements for the allowance of deductions under iii the requirements of sec_4945 g will not be an act of self-dealing under sec_4941 d merely because a disqualified_person indirectly receives an incidental benefit from such grant fellowship_grant made by a private_foundation in accordance with a program to award scholarships or fellowship grants to the children of employees of a substantial_contributor shall not constitute an act of self-dealing if the requirements of the preceding sentence are satisfied a scholarship or a sec_53_4941_d_-2 of the regulations provides examples in which benefits conferred upon disqualified persons by the use of private_foundation assets are incidental or tenuous these examples describe situations in which the general reputation or prestige of public acknowledgement of some specific donation by him the disqualified_person receives some other relatively minor benefit of participates to charitable program that is general community a wholly incidental degree in the fruits of some a disqualified_person is enhanced by a of broad public interest in the in which such a person merely an indirect nature or in which example describes a private_foundation which makes a grant to city officials for the purposes of alleviating the slum conditions which exist in a particular neighborhood of the city corporation a substantial_contributor to the foundation is located in the same area in which tne grant is be used to 1ec sec_3a cote n e k e e although the general improvement of the area may constitute an incidental and tenuous benefit to the corporation such a benefit by itself will not constitute an act of self-dealing revrul_73_407 1973_2_cb_383 held that the benefit to’a disqualified_person was incidental and tenuous where a private_foundation conditioned a grant to a public charity on the change_of the public charity’s name to that of the disqualified_person based on the benefit provided to x and its subsidiaries your disaster relief and emergency hardship program significantly furthers the interests of x and its subsidiaries the program is associated with employment and accomplishes recruitment and retention incentives and produces a more stable and productive work force mere public recognition merely providing a minor or tenuous benefit and substantial benefit to x and its subsidiaries who are disqualified persons with respect to you by reason of being a substantial_contributor a foundation_manager and or a the program affords x and its subsidiaries more than percent corporation controlled by a substantial_contributor or foundation such a program cannot be dismissed as it offers a real therefore since the benefits to disqualified persons manager are not incidental or tenuous pursuant to sec_53 d - f result in acts of self-dealing within the meaning of sec_4941 e of the regulations grants distributed under the program of the code accordingly we rule that since your program is not operated consistent with sec_501 of the code and benefits to x and its subsidiaries as disqualified persons are substantial rather than incidental or tenuous grants distributed by you pursuant to the program will result in acts of self-dealing within the meaning of sec_4941 and c b qualifying distributions and taxable_expenditures - sec_4942 and sec_4945 of the code sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation sec_4942 g a i of the code provides in relevant that the term qualifying_distribution means any amount part including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 b other than any contribution to an organization controlled directly or indirectly by the foundation or one or more disqualified persons as defined in sec_4946 with respect to the foundation y9enoley sec_4945 of the code imposes a tax on each taxable_expenditure of d of the code a private_foundation as defined in section sec_4945 of the code provides that a taxable_expenditure includes any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless it satisfies the requirements of subsection g sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 b sec_4945 of the code provides in relevant part that shall not apply to an individual grant awarded sec_4945 on an objective and nondiscriminatory basis pursuant to procedure approved in advance by the secretary_of_the_treasury if is demonstrated to the satisfaction of the secretary that- it a in effect on the day before the date of the enactment of the grant constitutes a scholarship or fellowship_grant which would be subject_to the provisions of sec_117 a as the tax_reform_act_of_1986 an educational_organization described in sec_170 b a to be used for study at and is the purpose of the grant is objective produce a report or other similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee to achieve a specific sec_53_4945-4 of the regulations provides a it states that for purposes of section the term grants shall include but is not limited to definition of grants such expenditures as scholarships fellowships internships prizes_and_awards described in sec_170 b investments payments to exempt_organizations to be used in furtherance of their exempt purposes similarly grants include such expenditures as and program related grants shall also include loans for purposes sec_170 b of the code describes in relevant an organization that is organized and operated exclusively part for charitable or educational_purposes or for the prevention of cruelty to children sec_53_4945-6 v of the regulations provides in relevant part distribution under sec_4942 will not be treated as taxable_expenditure under sec_4945 of the code that any payment which constitutes a qualifying a for the purpose of resolving the issues under sec_4942 the determination of whether the employer related and hardship program comes within one of the purposes described under sec_170 b any amount_paid by a private_foundation to accomplish any purpose other than one specified in sec_170 b distribution under sec_4942 a expenditure under sec_4945 of the code is fundamental is not a qualifying a taxable and is neither the employer related disaster relief nor the of the code emergency hardship program furthers an exempt_purpose within the meaning of sec_1 c -1 d i of the regulations and sec_170 b made by you are not qualifying distributions within the meaning of sec_4942 grants and or loans do not accomplish a purpose described in sec_170 b of the code and do not result in qualifying distributions pursuant to sec_4942 such payments made by you are taxable_expenditures pursuant to sec_4945 the code therefore grants and loans a i of the code consequently since the of accordingly we rule that grants and loans paid_by you under the disaster relief and emergency hardship program do not accomplish an exempt_purpose under sec_170 b code sec_4942 sec_4945 are not qualifying distributions within the meaning of a i and are taxable_expenditures under of the employer related scholarship programs and employer related disaster relief and emergency hardship programs with respect to scholarship programs provided by private_foundations to children of employees of substantial contributors sec_53_4941_d_-2 of the regulations states that such grants will be considered incidental or tenuous only if the program is consistent with the foundation's exempt status the deductibility of contributions under sec_170 requirements under sec_4945 provision for disaster relief and hardship programs there is no similar specific and the sec_4945 of the code addresses taxes on taxable_expenditures of private_foundation that taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant sec_4945 provides feo p9sg age cite a procedure approved in advance by the secretary if subsection g shall not apply to an individual satisfies the requirements of subsection g provides that subsection d grant awarded on an objective and nondiscriminatory basis pursuant to it demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which would in effect on be subject_to the provisions of sec_117 the day before the date of the enactment of the tax reform act of an educational_organization described in sec_170 b a ii to be used for study at and is as revproc_76_47 1976_2_cb_670 and revenue provide guidelines under which procedure c b employer-related private_foundations that make scholarship or educational loans will be considered to further a purpose consistent with sec_4945 of the code that scholarships and educational loans are awarded to no more than percent of the number of employees of employer who were eligible were applicants for such grants and were considered by the selection committee in selecting the recipients of grants in that year this criterion assures that the key criterion is a particular the scholarships or loans do not overly serve the private interests of the employer because there is no significant probability that employment will make scholarships or loans available to a qualified_employee however your disaster relief and hardship programs are available to all employees who satisfy the eligibility criteria and are limited only by the amount of funding that x and its subsidiaries may provide area of scholarships and educational loans is not directly applicable to your situation since there is that employment will make disaster and hardship assistance available and there is no specific exception for such programs under chapter as there is for scholarships the principles set forth in the a high probability thus this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described above the assistant_commissioner employee_plans and exempt_organizations has granted you relief under sec_7805 of the code from retroactive application of this ruling for disaster relief or emergency hardship payments made up to six months from the date of this ruling and for any such payments made after six months from the date of this ruling under a legal_obligation incurred prior to the end of the six month period we are providing your key district_director with a copy of this ruling you should keep a copy for your permanent records iqaaqd if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading for other matters including questions concerning reporting requirements please contact your key district_director this ruling is directed only to the taxpayer that requested sec_6110 of the code provides that it may not be it used or cited as precedent sincerely marvin friedlander marvin friedlander chief exempt_organizations technical branch
